Citation Nr: 1715616	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-37 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left wrist disorder.

3.  Entitlement to service connection for a right wrist disorder.

4.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the Army from August 1978 to August 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2009, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing in September 2010.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed schizoaffective disorder was aggravated by her service-connected PTSD.

2.  A chronic bilateral wrist disability was not shown in service, bilateral wrist arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current bilateral wrist disorder is etiologically related to her active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for schizoaffective disorder have been met.  38 U.S.C.A §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for a left wrist disorder have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for a right wrist disorder have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran requested a hearing before the Board, but she later withdrew her request for a hearing.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In February 2017 written argument, the Veteran's representative asserted that the VA examinations were inadequate because they failed to adequately consider the Veteran's lay testimony as to continuity of symptomatology .  However, the decision below grants service connection for an acquired psychiatric disability other than PTSD; hence, any inadequacies in the VA examinations obtained with respect to that issue are moot.  As for the Veteran's claim for service connection for a bilateral wrist disorder, as will be discussed in greater detail below, she has not claimed continuity of symptomatology.  The Board has reviewed the VA medical opinion obtained for that issue and finds it to be adequate.  The medical opinion was rendered by a medical professional based on a review of claims file.  The VA medical professional considered the Veteran's medical history and considered the Veteran's assertions of in-service injuries.  The medical opinion is based upon correct and sufficient facts and data.  The Board finds that for these reasons, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. 303, 312.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





Schizoaffective Disorder

The Veteran contends that she suffers from an acquired psychiatric disability other than PTSD as result of her active service.  The Board notes that she was granted service connection for PTSD by a January 2011 rating decision.
The Veteran's STRs show that she treated for mental health complaints in January 1980 and November 1981.  At her separation examination in June 1982, while she had a normal psychiatric examination, she reported having depression.  The medical officer noted that she had a long history of depression and that some her symptoms were caused by an anxiety reaction.

The Veteran was afforded a VA examination in September 2007.  The examination consisted of a review of the Veteran's claims file, an interview of the Veteran, and a mental status examination of the Veteran.  The examiner diagnosed schizoaffective disorder.

The Veteran was afforded a VA examination in October 2010.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a mental status examination, the examiner diagnosed schizoaffective disorder and PTSD.  The examiner opined that while the Veteran's PTSD was most likely due to her active service, her schizoaffective disorder was less likely than not due to her active service.

The Veteran was afforded a VA examination in June 2011.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a mental status examination, the examiner reported that the Veteran's symptoms of PTSD and schizoaffective disorder could not be separated.  The examiner also opined that the Veteran's PTSD exacerbated, or aggravated, her schizoaffective disorder.

The June 2011 examiner determined that there was no evidence linking the Veteran's schizoaffective disorder to her active service.  However, it was determined that her schizoaffective disorder was aggravated by her PTSD.  See 38 C.F.R. § 3.310(a).  The June 2011 VA examiner's opinion is given great probative value as he explained the reasoning behind the opinion and grounded his conclusion in the medical evidence of record.

The decision made in Amberman v Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) is relevant and should be discussed.  In that case, the Federal Circuit case agreed with the Veterans Court's holding in Esteban v. Brown, 6 Vet. App. 259 (1994) as to when 38 C.F.R. § 4.14 is and is not for application.  Id. at 1381.  In Esteban, a facial injury had resulted in that individual suffering disfigurement, painful scars, and muscle damage that made it difficult to chew.  As summarized in Amberman, "[b]ecause each diagnostic code dealt with different symptoms (cosmetic issues, pain, and difficulty chewing, respectively), the Veterans Court held that they did not constitute the 'same disability' or 'same manifestation,' and therefore section 4.14 was inapplicable."  Amberman, 570 F.3d at 1381 (citing Esteban, 6 Vet. App. at 261-62).  The Federal Circuit agreed with the Veterans Court's holding in Esteban that the critical element in assigning separate ratings is that none of the symptomatology of any of the conditions is duplicative or overlapping with the symptomatology of another condition.  Id.   

The statement of interest in Amberman, is "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat the separately diagnosed conditions as producing only the same disability."  Id. at 1381.  In the instant case, there is evidence suggesting the Veteran's current 30 percent rating for PTSD does not necessarily encompass all of her psychiatric symptoms/complaints.

Accordingly, the criteria for service connection for schizoaffective disorder have been met.  The Veteran's claim is granted.

Bilateral Wrist Disorder

In April 2007, the Veteran filed her claim seeking service connection for a bilateral wrist disorder, which was denied by the December 2007 rating decision.

The Veteran's STRs show that she fell and injured her wrist in March 1980.  While a cast was applied as a precaution, x-rays showed no fracture.  At her June 1982 service separation physical examination, she had a normal examination of her upper extremities.  In the accompanying report of medical history, the Veteran indicated that she had a history of broken bones but no history of arthritis, rheumatism, or bursitis; or other bone, joint, or other deformity.  The history of broken bones was recorded by the examiner as a broken leg.
 After the Veteran's separation from service, her medical records show she injured her right wrist in November 1991.  She later injured her wrists in a work-related injury in 1998.  Wrist x-rays showed minimal arthritis.

In August 2007, the Veteran was afforded a VA examination for her bilateral wrist disorder.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner diagnosed bilateral wrist strain with minimal arthritis.  The examiner opined that the Veteran's bilateral wrist disorder was less likely than not related to her active service.  The examiner noted that she reported an onset of bilateral wrist pain in 1998.  The examiner reported that the Veteran's bilateral wrist disorder was a natural occurring phenomenon and due to repetitive use.

At later VA examinations for her acquired psychiatric disability in September 2007 and October 2010, the Veteran reported that she injured her wrists at work in 1998.

The Veteran has not submitted any medical evidence supporting her contention that her bilateral wrist disorder is due to or the result of her active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing her claim.  The VA examiner opined that the Veteran's bilateral wrist disorder was less likely than due to her active service.

Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiner's opinion.  Thus, the evidence fails to establish service connection for the Veteran's bilateral wrist disorder.

Consideration has been given to the Veteran's assertions that she had problems with her wrists during her active service.  She is clearly competent to report symptoms of pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe wrist pain, she lacks the medical training or qualification to diagnose a wrist disability or to provide an opinion as to medical etiology.  See Jandreau, 492 F. 3d at 1372 (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court)..  Her opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record.

The record does not contain evidence of a diagnosis or continuous symptoms of an ongoing chronic bilateral wrist disability related to her active service, as the Veteran's separation examination showed that her upper extremities were normal.  She also denied having arthritis and did not report any wrist symptoms at that time.  After service, the first evidence of any chronic problems (both in the medical records and by the Veteran's own admission) does not appear until at least 1998, over a decade after separation.  As such, the Board does not find that the evidence of record shows continuous wrist symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a bilateral wrist disorder.  The record contains no objective medical evidence of a diagnosis of a chronic disorder until at least 1998.  In addition, the record does not contain evidence that any wrist injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Accordingly, the criteria for service connection have not been met for a chronic bilateral wrist disorder.  That is, the evidence does not show that a chronic bilateral wrist disorder was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a bilateral wrist disorder has existed continuously since service.  Therefore, the claim is denied.  


ORDER

Service connection for schizoaffective disorder is granted.

Service connection for a left wrist disorder is denied.

Service connection for a right wrist disorder is denied.


REMAND

The Veteran seeks service connection for a lumbar spine disorder.  Her STRs show that at her June 1978 service entrance examination, she had a normal examination of the spine and no lumbar spine diagnosis was noted.  In the accompanying report of medical history, she indicated that she did not have recurrent back pain.  Several days later, also in June 1978, the Veteran's private physician submitted a letter regarding a pre-service lumbar spine injury.  Her physician reported that she fell at work in 1977 and started having low back pain.  Lumbar spine x-rays were normal.  Furthermore, her pain resolved by December 1977 and she had no further complaints.

The Veteran's subsequent STRs document multiple complaints and treatment for low back pain.  Her postservice medical records show she has been diagnosed with scoliosis and arthritis.  

In August 2007, the Veteran was afforded a VA examination for a medical opinion.  The examiner opined that the it was not likely that the Veteran's current back pain was related to her service as it was a pre-existing condition, and there was no evidence that it was aggravated beyond the normal aging process in service.  

The Board notes, however, that the incorrect standard was applied when the August 2007 VA examiner provided his medical opinion.  Importantly, a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If the disorder was not noted upon entry, the presumption of soundness may be rebutted by a showing, by clear and unmistakable evidence, both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; VA Gen. Coun. Prec. 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  Such clear and unmistakable evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.

In light of the foregoing, remand is necessary for another VA examination/medical opinion that considers the correct legal standard.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination.  The examiner should determine the nature and likely etiology of the Veteran's claimed lumbar spine disorder.  The examiner should obtain a complete history from the Veteran, review her claims file (to include this remand), and arrange for any indicated studies.  The examiner should then respond to the following questions:

a) Does the evidence of record clearly and unmistakably (undebatably) demonstrate that the Veteran had a lumbar spine disorder prior to her active duty service?

b) if the answer to the above question is "yes," does the evidence clearly and unmistakably (undebatably) demonstrate that the Veteran's lumbar spine disorder was not aggravated by her active duty service?

In answering this question, the examiner should know that a lack of aggravation may be shown by establishing either that there was no increase in disability during service or that any increase in disability was due to the natural progression of the preexisting condition.  The examiner must consider the STRs indicating complaints of and treatment for low back pain in service.

c) If the answer to either of the above questions is "no," is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disorder began during or was otherwise caused by the Veteran's active service?  Why or why not?  The examiner should discuss the significance, if any, of the Veteran's treatment for low back pain beginning in October 1978.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resorting to speculation.

2.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Then readjudicate the appeal.  If the claims remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


